Proceeding under article 78 of the Civil Practice Act to review the determination of the respondent Superintendent of the New York Training School for Boys at Warwick, N. Y., which, after hearing, removed petitioner from the position of Education Supervisor of said school and dismissed him from employment at the school. The proceeding upon its return has been transferred to this court by order of Special Term pursuant to section 1296 of the Civil Practice Act. Determination of the Superintendent of the school, here sought to be annulled, unanimously confirmed and the petition dismissed, without costs. Upon this record we find substantial evidence sustaining the determination reviewed (Matter of Humphrey v. State Ins. Fund, 298 N. Y. 327, 331-332); and no errors of law warranting reversal thereof (People ex rel. Hirsehberg v. Board of Supervisors, 251 N. Y. 156, 160). We may not substitute our judgment for that of the removing officer. (Matter of Miller v. Kling, 291 N. Y. 65, 69.) Present — Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ.